Powell, J.
1. This court has jurisdiction of a writ of error from the city court of Spring-field. While in the act creating that court Springfield is referred to as a town, yet by the act of 1907 (Georgia Laws 1907, p. 923) this municipality was expressly declared by the legislature to be a city.
2. The evidence clearly shows that a larceny was committed, and raises a strong suspicion that the defendants, or some of them, were involved in the commission of the larceny; yet the circumstances adduced were not sufficient legally to connect any particular defendant with the crime. The conviction must therefore be set aside. Judgment reversed.